                                          Case 5:19-cv-00759-BLF Document 34 Filed 05/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER GRANTING MOTION
                                  12                                                     FOR EXTENSION OF TIME TO
Northern District of California




                                                 v.
 United States District Court




                                                                                         FILE OPPOSITION;
                                  13                                                     INSTRUCTIONS TO THE CLERK
                                  14     KEN CLARK, Warden,
                                  15                                                     (Docket No. 33)
                                                      Respondent.
                                  16

                                  17
                                              Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus
                                  18
                                       under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court
                                  19
                                       granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit
                                  20
                                       Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the
                                  21
                                       petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23.
                                  22
                                              When Petitioner filed a response stating that he had not received any files from his
                                  23
                                       former counsel, the Court granted his request to have counsel provide him with all records
                                  24
                                       relevant to this case in an order filed December 4, 2019. Dkt. No. 25. Counsel was
                                  25
                                       requested to file notice with the Court within twenty-eight days of the order that he had
                                  26
                                       provided Petitioner with all the relevant papers in this matter. Id. Petitioner was granted
                                  27
                                       an extension of time to file an opposition, such that his brief was due no later
                                  28
                                          Case 5:19-cv-00759-BLF Document 34 Filed 05/15/20 Page 2 of 3




                                   1   than January 29, 2020. Id.
                                   2          On February 5, 2020, the Court granted Petitioner’s second motion for an extension
                                   3   of time based on his assertion that he had not yet received any documents notwithstanding
                                   4   the fact that former counsel had filed notice that he mailed the entire file to Petitioner at
                                   5   Corcoran State Prison. Dkts. No. 26, 27, 28.
                                   6          On March 20, 2020, Petitioner filed a third motion for an extension of time to file
                                   7   opposition asserting that counsel had still not provided him with his documents. Dkt. No.
                                   8   31. Petitioner was granted another extension of time on March 30, 2020, giving him an
                                   9   additional twenty-eight days from the order to file an opposition. Dkt. No. 32. The Clerk
                                  10   was ordered to forward a copy of the order to former counsel, and request counsel to send
                                  11   Petitioner another copy of the relevant record to Petitioner’s current place of confinement
                                  12   at CSATF/SP-E3-207-Low, P.O. Box 5242, Corcoran, CA 93212, and file notice with the
Northern District of California
 United States District Court




                                  13   Court of his response. Id.
                                  14          On April 27, 2020, Petitioner filed a fourth motion for extension of time to file
                                  15   opposition, still asserting that counsel had not provided him with his documents. Dkt. No.
                                  16   33. To date, the Court has not received a notice from former counsel that he has provided
                                  17   documents to Petitioner. However, there is no indication on the docket that the last court
                                  18   order was sent to former counsel. Dkt. No. 32-1.
                                  19          Good cause appearing, Petitioner’s motion for an extension of time is GRANTED.
                                  20   Petitioner’s opposition shall be filed no later than twenty-eight (28) days from the filing
                                  21   date of this order. The Clerk shall forward a copy of this order and the last court order,
                                  22   Dkt. No. 32, to former counsel at Law Office of Evans D. Prieston, P.C., 47-40 21st
                                  23   Street, 10th Fl., Long Island, NY 11101. Counsel is requested to mail the documents to
                                  24   Mario D. Bardo, AZ9234, CSATF/SP-E3-207-Low, P.O. Box 5242, Corcoran, CA
                                  25   93212. Counsel is requested to respond in accordance with the court orders in a timely
                                  26   manner.
                                  27

                                  28                                                  2
                                           Case 5:19-cv-00759-BLF Document 34 Filed 05/15/20 Page 3 of 3




                                   1            This order terminates Docket No. 33.
                                   2            IT IS SO ORDERED.
                                   3   Dated: __May 15, 2020_______                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   4
                                                                                           United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order Granting Mot. for 4th.EOT to file Opp.
                                  26   P:\PRO-SE\BLF\HC.19\00759Bardo_eot4-opp.docx

                                  27

                                  28                                                   3
